Exhibit 10.2

 

VERTEX PHARMACEUTICALS INCORPORATED

 

1996 STOCK AND OPTION PLAN

 


[FORM OF RESTRICTED STOCK AWARD]

 

This Stock Agreement sets forth the terms and conditions of shares of stock
granted pursuant to the provisions of the 1996 Stock And Option Plan (the
“Plan”) of Vertex Pharmaceuticals Incorporated (the “Company”) to the Key
Employee whose name appears below, for the number of Shares of Common Stock of
the Company set forth below, pursuant to the provisions of the Plan and on the
following express terms and conditions.  Capitalized terms not otherwise defined
herein shall have the same meanings as set forth in the Plan.

 

1.                                       Name and address of participant to whom
the Shares are granted:

 

[name and address]

 

2.                                       Number of Shares of Common Stock
(“Shares”):

 

[          ] Shares

 

3.                                       Purchase price of Shares:

 

$0.01 per Share

 

4.                                       Date of grant of the Shares:

 

[          ]

 

5.                                       Vesting.

 

5.1                                 Vesting Schedule and Company’s Repurchase
Right.  Except as otherwise provided in section 5.2, the Shares shall vest in
four (4) equal annual installments, with the first such installment vesting on
the first anniversary of the date of grant of the Shares, and subsequent
installments vesting annually on subsequent anniversaries thereafter until all
of the granted Shares have vested.  Upon any Termination of Service of the
Participant, vesting of the Shares shall immediately cease, and the Company
shall have a right to repurchase any unvested Shares from the Participant at a
price per Share equal to the purchase price per Share set forth in section 3
above.   The Company’s right to so repurchase the Shares shall be valid for a
period of one year beginning on the date of any Termination of Service of the
Participant, or, if the Company is prohibited by law from such repurchase at the
time of Termination of Service, for thirty days after any such prohibition is
terminated.

 

5.2                                 Death of the Participant.  In the event of
the death of the Participant while an employee of the Company or an Affiliate,
the vesting of those installments of this Stock Agreement that would otherwise
vest during the one-year period following the date of death shall be
accelerated.

 

5.3                                 Agreement with respect to Tax Payments and
Withholding.  The Participant acknowledges and agrees that any income or other
taxes due from the Participant with respect to the Shares issued pursuant to
this Stock Agreement, including on account of the vesting of the Shares, shall

 

--------------------------------------------------------------------------------


 

be the Participant’s responsibility.  By accepting this Stock Award, the
Participant agrees and acknowledges that (i) the Company promptly will withhold
from the Participant’s pay the amount of taxes the Company is required to
withhold upon any vesting of Shares pursuant to this Stock Agreement, and (ii)
the Participant shall make immediate payment to the Company in the amount of any
tax required to be withheld by the Company in excess of the Participant’s pay
available for such withholding.

 

6.                                       Restrictions on Transfer.  The Shares
may not be sold, transferred, assigned, hypothecated, pledged, encumbered or
otherwise disposed of, whether voluntarily or by operation of law, at any time
before they become vested Shares pursuant to Section 5.  Any such purported
transfer shall be null and void, and shall not be recognized by the Company or
recorded on its books.

 

7.                                       Escrow.  All Shares which have not
vested pursuant to Section 5, together with any securities distributed in
respect thereof such as through a stock split or other recapitalization, shall
be held by the Company in escrow until such time as the Shares have vested.  The
Company promptly shall release vested Shares from escrow.

 

8.                                       Plan.  The Participant hereby
acknowledges receipt of a copy of the Plan as presently in effect and the
Prospectus with respect thereto.  All of the terms and provisions of the Plan
are incorporated herein by reference, and this Stock Agreement is subject to
those terms and provisions in all respects.

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------

 